Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
this 17th day of April, 2007, and was originally made and entered into as of
September 7, 2005, by and between RED ROBIN GOURMET BURGERS, INC., a Delaware
corporation (the “Company”), and DENNIS B. MULLEN (the “Executive”).

RECITAL

WHEREAS, the Company, for itself and its wholly owned subsidiary, Red Robin
International, Inc., a Nevada corporation (“RRI”), entered into an Employment
Agreement with the Executive dated September 7, 2005 (the “Original Agreement”)
that established the Company’s right to the services of the Executive in the
capacities described below, on the terms and conditions hereinafter set forth,
and the Executive accepted such employment on such terms and conditions;

WHEREAS, the Company, for itself and RRI, desires to amend certain terms and
conditions of the Original Agreement.

AGREEMENT

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.                                       Employment Period.  The Company,
through RRI, hereby employs the Executive, and the Executive hereby accepts such
employment, upon the terms and conditions hereinafter set forth.  The term of
the Executive’s employment hereunder shall be deemed to have commenced on August
11, 2005 (the “Effective Date”), and shall continue through and including
December 31, 2010, subject to earlier termination as provided herein (such term
being referred to herein as the “Employment Period”).  RRI shall be the
“employer” for tax, legal reporting, payroll processing and similar purposes.

2.                                       Position and Duties.

(a)                                  During the Employment Period, the Executive
shall be the Chairman and Chief Executive Officer of the Company, with such
duties and responsibilities as are assigned to him by the Board of Directors of
the Company (the “Board”) consistent with his position as Chairman and Chief
Executive Officer of the Company.  Notwithstanding the foregoing, if, during the
Employment Period, a majority of the Board determines that the Executive should
relinquish his position as Chief Executive Officer in connection with the hiring
or promotion of another individual into such position, and the Executive remains
in his position as Chairman of the Board, this Agreement shall remain in full
force and effect (with such modifications, including appropriate modifications
to Section 2(b) and (c) and Section 3 as are mutually agreed upon) and such
change in officer position shall not constitute a termination under Section 4
hereof.

(b)                                 During the Employment Period, the Executive
shall devote substantially all of his skill, knowledge and working time to the
business and affairs of the Company


--------------------------------------------------------------------------------


and its subsidiaries; provided, however, that the Executive may continue to
serve in his current positions as trustee and/or chairman of certain of the
Janus Funds.  The Executive shall perform his services primarily at the
Company’s headquarters in Denver, Colorado.  The Executive shall use his best
efforts to carry out his responsibilities under this Agreement faithfully and
efficiently.

(c)                                  In his position as Chairman and Chief
Executive Officer, the Executive shall, subject to the oversight of the Board
and the “Authorization Limits” established from time to time by the Board, have
full authority and responsibility to manage the operation of the Company’s
restaurants and franchise system, including the hiring and discharge of
employees of the Company and its subsidiaries, closing, selling, developing and
opening restaurants as contemplated by the annual budget approved by the Board
(the “Annual Plan”), establishing and administering the Company’s marketing
plan, making improvements in and refurbishing the Company’s restaurants
consistent with the capital expenditure budget in the Annual Plan, administering
and managing the day-to-day operation of the restaurants, granting new
franchises and administering and managing the franchise operations consistent
with the Annual Plan; provided that without the approval of the Board, the
Executive shall not take any major action not contemplated by or consistent with
the Annual Plan and the Authority Limits.

3.                                       Compensation.

(a)                                  Base Salary.  During the Employment Period,
the Executive shall receive from the Company an annual base salary (“Annual Base
Salary”) at the rate of $675,000, payable in accordance with the Company’s and
RRI’s normal payroll policy.  The Executive’s Annual Base Salary shall be
subject to annual review by the Board of Directors during the Employment Term;
provided, however, subject to the following sentence, that so long as the
Executive holds both the office of Chief Executive Officer and Chairman of the
Board, the Executive’s Annual Base Salary may not be reduced below $675,000.  In
the event that the Executive no longer serves as Chief Executive Officer but
remains Chairman of the Board as contemplated above in Section 2(a), his Annual
Base Salary will be modified to an amount mutually agreed upon by the Company
and the Executive at such time, but in no event, without the consent of the
Executive, shall such amount be less than 50% of the Annual Base Salary in
effect immediately prior to the change in position.

(b)                                 Annual Incentive Compensation.  In addition
to the Annual Base Salary, the Executive shall be eligible to receive a cash
bonus each fiscal year during the Employment Period as determined in accordance
with the Company’s annual incentive plan and as approved by the compensation
committee of the Board.  In the event that the Executive no longer serves as
Chief Executive Officer but remains Chairman of the Board as contemplated above,
his target cash bonus will be modified to an amount mutually agreed upon by the
Company and the Executive at such time, but in no event, without the consent of
the Executive, shall such amount be less than 50% of the target cash bonus in
effect immediately prior to the change in position.

2


--------------------------------------------------------------------------------


(c)                                  Other Benefits.  During the Employment
Period: (i) the Executive shall be entitled to participate in all incentive,
savings and retirement plans, practices, policies and programs of the Company
and RRI to the same extent as other senior executive employees, and (ii) the
Executive and/or the Executive’s family, as the case may be, shall be eligible
to participate in, and shall receive all benefits under, all welfare benefit
plans, practices, policies and programs provided by the Company and RRI
(including, to the extent provided, without limitation, medical, prescription,
dental, disability, salary continuance, employee life insurance, group life
insurance, accidental death and travel accident insurance plans and programs) to
the same extent as other senior executive employees.

(d)                                 Expenses.  During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
travel and other expenses incurred by the Executive in carrying out the
Executive’s duties under this Agreement, provided that the Executive complies
with the policies, practices and procedures of the Company and RRI for
submission of expense reports, receipts or similar documentation of the
incurrence and purpose of such expenses (collectively referred to herein as
“Expense Policies”).

(e)                                  Commuting Expenses.  During the Employment
Period, the Company and RRI shall pay or reimburse the Executive for travel
expenses actually incurred by the Executive in commuting between Arizona and
Denver, Colorado; provided that the Executive complies with the Expense
Policies, and provided further that such expenses shall be subject to review for
reasonableness at least quarterly by the chairman of the compensation committee
of the Board.

(f)                                    Air Travel.  The Executive may fly on
charter or private aircraft to commute from Arizona to Denver, Colorado and
otherwise for appropriate business use, subject in each case to the Executive’s
compliance with the Expense Policies and the Company’s policy for non-commercial
air travel as established by the Board.

(g)                                 Automobile Allowance.  During the Employment
Period, the Executive shall be paid a car allowance in the gross amount of
$1,000 per month.

(h)                                 Grant of Restricted Stock.  Effective as of
the date of this Agreement, the Company granted to the Executive Seventy-Five
Thousand (75,000) shares of restricted Common Stock under the Company’s 2004
Performance Incentive Plan, and otherwise on the terms and conditions set forth
in the Restricted Stock Award Agreement between the Company and the Executive.

(i)                                     The Company reserves the right to
modify, suspend or discontinue any and all of the above-referenced employee
benefit plans, practices, policies and programs at any time without recourse by
the Executive so long as such action is taken with respect to senior executives
generally and does not single out the Executive.

3


--------------------------------------------------------------------------------


4.                                       Termination.

(a)                                  Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death.  If the
Company determines in good faith that the Disability of the Executive has
occurred, it may give to the Executive written notice of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive, provided that, within the 30 days after such receipt,
the Executive shall not have returned to full-time performance of his duties.

(b)                                 Cause.  The Company may terminate the
Executive’s employment at any time for Cause.

(c)                                  Transition Event.  With the mutual approval
of the Executive and a majority of the Board, the Company may terminate the
Executive’s employment as Chief Executive Officer and Chairman of the Board in
connection with the hiring or promotion of another individual into such
positions (a “Transition Event”), by delivery of not less than thirty (30) days’
advance written notice to the Executive of the effective date of termination.

(d)                                 By the Company without Cause.  The Company
may terminate the Executive’s employment at any time without Cause by delivery
of not less than thirty (30) days’ advance written notice to the Executive of
the effective date of termination.  In the event the Board determines that
Executive should relinquish his position as Chief Executive Officer as
contemplated by Section 2(a) hereof, but the parties are unable to agree on
appropriate modification to this Agreement, then so long as the modifications
proposed by the Board comply with the minimum requirements set forth in Sections
3(a) and (b) hereof, the subsequent termination of the Executive’s employment
shall have the same effect under only this Agreement as a resignation of
Executive (and shall not be deemed a resignation under any other agreement
between the Company and Executive, including the Restricted Stock Grant
Agreements dated February 27, 2007 and April 17, 2007).

(e)                                  Change in Control.  Executive’s employment
shall terminate upon the occurrence of a Change in Control Event.

(f)                                    Expiration of Stated Term.  Unless
earlier terminated pursuant to the preceding subparagraphs of this Section 4 or
by the Executive’s earlier resignation, the Executive’s employment shall
otherwise terminate automatically upon the expiration of the stated term of this
Agreement.

(g)                                 Obligations of the Company Upon Termination.

(i)                                     Death, Disability or Resignation.  If
the Executive’s employment is terminated by reason of the Executive’s Death,
Disability or resignation, this Agreement shall terminate without further
obligations to the Executive or his legal representatives under this Agreement,
other than for (A) payment of the sum of (1) the Executive’s Annual Base Salary
through the date of termination to the

4


--------------------------------------------------------------------------------


extent not theretofore paid, and (2) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid (the sum
of the amounts described in clauses (1) and (2) shall be hereinafter referred to
as the “Accrued Obligations”), which Accrued Obligations shall be paid to the
Executive or his estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the date of termination; (B) payment on the next bonus payment
date immediately following the effective date of termination of a pro rata share
(determined on the basis of the number of days during which the Executive was
employed by the Company during the applicable fiscal year prior to the effective
date of termination) of the bonus that would otherwise be payable pursuant to
Section 3(b) hereof had the Executive continued to be employed by the Company on
such bonus payment date; and (C) payment to the Executive or his estate or
beneficiary, as applicable, of any amounts due pursuant to the terms of any
applicable welfare benefit plans; provided, however, that as conditions
precedent to receiving the payments and benefits provided for in this Section
4(e)(i) in the event of Executive’s resignation (other than payment of the
Accrued Obligations), the Executive shall first execute and deliver to the
Company and RRI a general release agreement substantially in the form attached
hereto as Exhibit A, and all rights of the Executive thereunder or under
applicable law to rescind or revoke the release shall have expired.

(ii)                                  Cause.  If the Executive’s employment is
terminated by the Company for Cause, this Agreement shall terminate without
further obligations to the Executive other than for the timely payment of
Accrued Obligations through the date of termination.  If it is subsequently
determined that the Company did not have Cause for termination pursuant to
Section 4(b) hereof, then the Company’s decision to terminate shall be deemed to
have been made under Section 4(c) hereof, and the amounts payable under
Section 4(e)(iv) hereof shall be the only amounts the Executive may receive on
account of his termination.

(iii)                               Transition Event.  If, prior to the
expiration of the stated term of this Agreement, the Company terminates the
Executive’s employment in connection with a Transition Event, this Agreement
shall terminate without further obligations to the Executive under this
Agreement, other than for (A) timely payment of Accrued Obligations through the
effective date of termination, (B) on the next bonus payment date immediately
following the effective date of termination, payment of the pro rata share
(determined on the basis on the number of days during which the Executive served
the Company during the applicable fiscal year prior to the effective date of
termination) of the bonus that would otherwise have been payable had the
Executive continued to be employed by the Company on such bonus payment date;
and (C) payment to the Executive of any amounts due pursuant to the terms of any
applicable welfare benefit plans; provided, however, that as conditions
precedent to receiving the payments and benefits provided for in this Section
4(e)(iii) (other than payment of the Accrued Obligations), the Executive shall
first execute and deliver to the Company and RRI a general release agreement
substantially in the form attached

5


--------------------------------------------------------------------------------


hereto as Exhibit B, and all rights of the Executive thereunder or under
applicable law to rescind or revoke the release shall have expired.

(iv)                              By the Company upon Change in Control Event or
without Cause.  If, prior to the expiration of the stated term of this
Agreement, the Company terminates the Executive’s employment upon the occurrence
of a Change in Control Event or for any reason other than for Cause or other
than in connection with a Transition Event, this Agreement shall terminate
without further obligations to the Executive other than: (1) timely payment of
Accrued Obligations through the effective date of termination; (2) continued
payment of the Executive’s Annual Base Salary as in effect immediately prior to
the date of termination (such payments to be made in accordance with the
Company’s normal payroll practices) for a period consisting of the lesser of (A)
twelve (12) months following the effective date of termination or (B) the
remainder of the existing Employment Period (the applicable period, being
referred to herein as the “Severance Period”); (3) on the next bonus payment
date immediately following the effective date of termination, payment of the pro
rata share (determined on the basis on the number of days during which the
Executive served the Company during the applicable fiscal year prior to the
effective date of termination) of the bonus that would otherwise have been
payable had the Executive continued to be employed by the Company on such bonus
payment date, subject in each case of the benefits in clauses (1), (2) and (3)
to standard withholdings and other authorized deductions; and (4) payment (or
reimbursement to the Executive) of the cost of continuing coverage for the
Executive and his spouse under the Company’s and RRI’s then existing medical,
dental and prescription insurance plans for the Severance Period (provided that
during any period when the Executive is eligible to receive such benefits under
any employer-provided plan or through any government-sponsored program such as
Medicare, the benefits provided under this clause (4) may be made secondary to
those provided under such other plan); provided, however, that as conditions
precedent to receiving the payments and benefits provided for in this Section
4(e)(iv) (other than payment of the Accrued Obligations), the Executive shall
first execute and deliver to the Company and RRI a general release agreement
substantially in the form attached hereto as Exhibit A, and all rights of the
Executive thereunder or under applicable law to rescind or revoke the release
shall have expired.

(v)                                 Expiration of Stated Term.  In the event
that the Executive’s employment is otherwise terminated by reason of the
expiration of the term of this Agreement, the Company shall have no further
obligations to the Executive other than for (A) the timely payment of Accrued
Obligations through the date of termination; (B) payment on the next bonus
payment date immediately following the effective date of termination of a pro
rata share (determined on the basis of the number of days during which the
Executive was employed by the Company during the applicable fiscal year prior to
the effective date of termination) of the bonus that would otherwise be payable
pursuant to Section 3(b) hereof had the Executive continued to be employed by
the Company on such bonus payment

6


--------------------------------------------------------------------------------


date; and (C) payment to the Executive of any amounts due pursuant to the terms
of any applicable welfare benefit plans.

(vi)                              Exclusive Remedy.  The Executive agrees that
the payments contemplated by this Section 4(e) shall constitute the exclusive
and sole remedy for any termination of his employment, and the Executive
covenants not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment; provided, however, that nothing
contained in this Section 4(e)(vi) shall prevent the Executive from otherwise
challenging in a subsequent arbitration proceeding a determination by the
Company that it was entitled to terminate the Executive’s employment hereunder
for Cause.

(h)                                 Survival of Certain Obligations Following
Termination.  Notwithstanding any other provision contained in this Agreement,
the provisions in Sections 6 through 21 of this Agreement shall survive any
termination of the Executive’s employment hereunder (but shall be subject to the
Executive’s right to receive the payments and benefits provided under this
Section 4).

5.                                       Stated Term.  Subject to earlier
termination pursuant to Section 4 above, the term of this Agreement shall be
deemed to have commenced as of the Effective Date and shall continue through
December 31, 2010.

6.                                       Confidential Information.  The
Executive shall not disclose to any person or entity or use, any information not
in the public domain, in any form, acquired by the Executive while he was
employed or associated with the Company or RRI or, if acquired following the
termination of such association, such information which, to the Executive’s
knowledge, has been acquired, directly or indirectly, from any person or entity
owing a duty of confidentiality to the Company or RRI, relating to the Company
or its business.  The Executive agrees and acknowledges that all of such
information, in any form, and copies and extracts thereof are and shall remain
the sole and exclusive property of the Company, and the Executive shall on
request return to the Company the originals and all copies of any such
information provided to or acquired by the Executive in connection with his
association with the Company or RRI, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by the Executive during the course of such association.

7.                                       Covenant Not to Compete.  The Executive
agrees that, for the period commencing on the Effective Date and ending on the
second anniversary of the later to occur of (a) the date of termination of
Executive’s employment as Chief Executive Officer and (b) the date that
Executive ceases to serve as Chairman, including due to expiration of the
Employment Period (the “Restrictive Period”), the Executive shall not, in the
Territory (hereinafter defined), directly or indirectly, either for himself or
for, with or through any other Person, own, manage, operate, control, be
employed by, participate in, loan money to or be connected in any manner with,
or permit his name to be used by, any business that, in the reasonable judgment
of the Board, competes with the Company and its subsidiaries in the casual
dining restaurant business (a “Competitive Activity”).  In making its judgment
as to whether any business is engaged in a Competitive Activity, the Board shall
act in good faith, and shall first provide the Executive with a reasonable
opportunity to present such information as the Executive may desire for the
Board’s

7


--------------------------------------------------------------------------------


consideration.  For purposes of this Agreement, the term “participate” includes
any direct or indirect interest, whether as an officer, director, employee,
partner, sole proprietor, trustee, beneficiary, agent, representative,
independent contractor, consultant, advisor, provider of personal services,
creditor, owner (other than by ownership of less than five percent of the stock
of a publicly-held corporation whose stock is traded on a national securities
exchange or in the NASD National Market (a “Public Company”).  “Territory” means
North America and the territories of the United States in the Caribbean,
including Puerto Rico.

8.                                       No Interference.  During the
Restrictive Period, the Executive shall not, without the prior written approval
of the Company, directly or indirectly through any other Person (i) induce or
attempt to induce any employee of the Company or RRI at the level of assistant
store manager or higher to leave the employ of the Company or RRI, or in any way
interfere with the relationship between the Company or RRI and any employee
thereof, (ii) hire any Person who was an employee of the Company or RRI at the
level of assistant store manager or higher within twelve months after such
Person’s employment with the Company or RRI was terminated for any reason or
(iii) induce or attempt to induce any supplier or other business relation of the
Company or RRI to cease doing business with the Company or RRI, or in any way
interfere with the relationship between any such supplier or business relation
and the Company or RRI.

9.                                       Return of Documents.  In the event of
the termination of the Executive’s employment for any reason, the Executive
shall deliver to the Company all of (i) the property of the Company or any of
its subsidiaries, and (ii) non-personal documents and data of any nature and in
whatever medium of the Company or any of its subsidiaries, and he shall not take
with him any such property, documents or data or any reproduction thereof, or
any documents containing or pertaining to any Confidential Information.

10.                                 Reasonableness of Restrictions.  The
Executive agrees that the covenants set forth in Sections 6, 7, 8 and 9 are
reasonable with respect to their duration, geographical area and scope.  In the
event that any of the provisions of Sections 6, 7, 8, and 9 relating to the
geographic or temporal scope of the covenants contained therein or the nature of
the business or activities restricted thereby shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
enforceable, such provision shall be deemed to be replaced herein by the maximum
restriction deemed enforceable by such court.

11.                                 Injunctive Relief.  The parties hereto agree
that the Company would suffer irreparable harm from a breach by the Executive of
any of the covenants or agreements contained herein, for which there is no
adequate remedy at law.  Therefore, in the event of the actual or threatened
breach by the Executive of any of the provisions of this Agreement, the Company,
or its respective successors or assigns, may, in addition and supplementary to
other rights and remedies existing in their favor, apply to any court of law or
equity of competent jurisdiction for specific performance, injunctive or other
relief in order to enforce compliance with, or prevent any violation of, the
provisions hereof; and that, in the event of such a breach or threat thereof,
the Company shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining the Executive from engaging in
activities prohibited hereby or such other relief as may be required to
specifically enforce any of the covenants contained herein.

8


--------------------------------------------------------------------------------


12.           Extension of Restricted Periods.  In addition to the remedies the
Company may seek and obtain pursuant to this Agreement, the restricted periods
set forth herein shall be extended by any and all periods during which the
Executive shall be found by a court to have been in violation of the covenants
contained herein.

13.           Definitions.  As used herein, unless the context otherwise
requires, the following terms have the following respective meanings:

“Cause” means with respect to the termination by the Company of the Executive as
an employee of the Company:

(i)            the Executive’s continual or deliberate neglect in the
performance of his material duties;

(ii)           the Executive’s failure to devote substantially all of his
working time to the business of the Company and its subsidiaries (other than as
expressly permitted in this Agreement);

(iii)          the Executive’s willful failure to follow the lawful directives
of the Board in any material respect;

(iv)          the Executive’s engaging willfully in misconduct in connection
with the performance of any of his duties, including, without limitation,
falsifying or attempting to falsify documents, books or records of the Company
or its subsidiaries, misappropriating or attempting to misappropriate funds or
other property, or securing or attempting to secure any personal profit in
connection with any transaction entered into on behalf of the Company or its
subsidiaries;

(v)           the violation by the Executive, in any material respect, of any
policy or of any code or standard of behavior or conduct generally applicable to
employees of the Company or its subsidiaries;

(vi)          the Executive’s breach of the material provisions of this
Agreement or any other non-competition, non-interference, non-disclosure,
confidentiality or other similar agreement executed by the Executive with the
Company or any of its subsidiaries or other active disloyalty to the Company or
any of its subsidiaries (including, without limitation, aiding a competitor or
unauthorized disclosure of confidential information); or

(vii)         the Executive’s engaging in conduct which is reasonably likely to
result in material injury to the reputation of the Company or any of its
subsidiaries, including, without limitation, commission of a felony, fraud,
embezzlement or other crime involving moral turpitude, or sexual harassment.

“Change in Control Event” means:

(i)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of

9


--------------------------------------------------------------------------------


beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 30% or more of either (1) the then-outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or (2)
the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition, the following acquisitions shall not constitute a Change in
Control Event; (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any affiliate of the
Company or a successor, or (D) any acquisition by any entity pursuant to a
transaction that complies with subsections (iii)(A), (B) and (C) below;

(ii)           In the event the Board is a classified board, a majority of the
individuals who serve in the same class of directors that constitute the Board
as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of that class of directors, or in the event the
Board is not a classified board, members of the Incumbent Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and his predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(iii)          Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its Subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets directly or through
one or more subsidiaries (a “Parent”)) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company

10


--------------------------------------------------------------------------------


Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any entity resulting from such Business Combination or
a Parent or any employee benefit plan (or related trust) of the Company or such
entity resulting from such Business Combination or Parent) beneficially owns,
directly or indirectly, more than 30% of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity, except to the extent that the ownership in excess of more than 30%
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors or trustees of the entity resulting from such
Business Combination or a Parent were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

(iv)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company;

provided, however, that any of the foregoing events shall constitute a Change in
Control Event only if Executive’s employment with the Company as Chairman of the
Board or as Chief Executive Officer is involuntarily terminated for a reason
other than Cause or Executive voluntary terminates for Good Reason within one
(1) year following such Change of Control Event.

“Disability” means a physical or mental impairment which substantially limits a
major life activity of the Executive and which renders the Executive unable to
perform the essential functions of his position, even with reasonable
accommodation which does not impose an undue hardship on the Company.  The
Company reserves the right, in good faith, to make the determination of
disability under this Agreement based upon information supplied by the Executive
and/or his medical personnel, as well as information from medical personnel (or
others) selected by the Company or its insurers.

“Good Reason” means the occurrence of any of the following after the applicable
Change in Control Event: (i) a reduction in Executive’s compensation; (ii) a
relocation of the Company’s headquarters to a location more than twenty (20)
miles from the location of the Company’s pre-Change of Control Event
headquarters; or (iii) a significant reduction in the then-effective
responsibilities of Executive as Chairman of the Board or Chief Executive
Officer without Executive’s prior written consent.

14.           Arbitration.  Any controversy arising out of or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or any
other controversy arising out of the Executive’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Denver, Colorado, before a sole arbitrator selected from Judicial
Arbiter Group, Inc., Denver, Colorado, or its successor (“JAG”), or if JAG is no
longer able to supply the arbitrator, such arbitrator shall be selected from the
Judicial Arbitration and Mediation Services, Inc., (“JAMS”) or other mutually
agreed upon arbitration provider, as the exclusive forum for the resolution of
such dispute.  Provisional injunctive relief may, but need not, be

11


--------------------------------------------------------------------------------


sought by either party to this Agreement in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator.  Final resolution of any dispute through arbitration may include any
remedy or relief which the Arbitrator deems just and equitable, including any
and all remedies provided by applicable state or federal statutes.  At the
conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based.  Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction.  The parties acknowledge and
agree that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement or the Executive’s employment.  The parties agree that
Company shall be responsible for payment of the forum costs of any arbitration
hereunder, including the Arbitrator’s fee.  The Executive and the Company
further agree that in any proceeding to enforce the terms of this Agreement, the
prevailing party shall be entitled to its or his reasonable attorneys’ fees and
costs incurred by it or him in connection with resolution of the dispute in
addition to any other relief granted.

15.           Governing Law.  This Agreement and the legal relations hereby
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof.

16.           Taxes.

(a)           Except as otherwise provided in Section 20, and to the extent
specifically provided in Section 17, Executive shall be solely liable for
Executive’s tax consequences of compensation and benefits payable under this
Agreement, including any consequences of the application of Section 409A of the
Code.

(b)           In order to comply with all applicable federal or state income tax
laws or regulations, the Company may withhold from any payments made under this
Agreement all applicable federal, state, city or other applicable taxes.

17.           Section 409A Savings Clause.  It is the intention of the parties
that compensation or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code.  To the extent such
potential payments or benefits could become subject to such Section, the parties
shall cooperate to amend this Agreement with the goal of giving Executive the
economic benefits described herein in a manner that does not result in such tax
being imposed.

18.           Entire Agreement.  This Agreement (including Exhibits) constitutes
and contains the entire agreement and final understanding concerning the
Executive’s employment with the Company and the other subject matters addressed
herein between the parties.  It is intended by the parties as a complete and
exclusive statement of the terms of their agreement.  It supersedes and replaces
all prior negotiations and all agreements proposed or otherwise, whether written
Or oral, concerning the subject matter hereof.  Any representation, promise or
agreement not

12


--------------------------------------------------------------------------------


specifically included in this Agreement shall not be binding upon or enforceable
against either party.  This is a fully integrated agreement.

19.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Board (or a person
expressly authorized thereby) and the Executive, and no course of conduct or
failure or delay in enforcing the provisions of this Agreement shall affect the
validity, binding effect or enforceability of this Agreement.

20.           Gross-Up Payments.

(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Agreement) (a “Payment”) would be subject to the excise tax
imposed by Code Section 4999 or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes imposed upon the Gross-Up Payment (including any interest
or penalties imposed with respect to such taxes), the Executive retains an
amount of the Gross-Up Payment equal to the excise tax imposed upon the
Payments.  This provision is intended to override the cut-back provisions of
Section 7.7 of the Company’s 2004 Performance Incentive Plan.  Notwithstanding
the foregoing provisions of this Section, if it is determined that the Executive
is entitled to a Gross-Up Payment, but that the Payments do not exceed by
$25,000 the greatest amount that could be paid to the Executive such that the
receipt of Payments would not give rise to any excise tax (the “Reduced
Amount”), then no Gross-Up Payment shall be made to the Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.

(b)           Subject to the provisions of Section 20(c) below, all
determinations required to be made under this Section 20, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm designated by the Board (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive.  If the Accounting Firm is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control Event, the
Board shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.

(c)           If the Executive is, or could be, entitled to receive a Gross-Up
Payment, pursuant to Section 20(a) the Executive shall take any position
requested by the Company (a “Requested Position”) on the Executive’s federal
income tax returns with respect to the

13


--------------------------------------------------------------------------------


treatment of the Payment from the Company, any Gross-Up Payment, the payment of
any Indemnified Amount (as defined below), and the receipt of any refund or
interest paid by the government to the Executive as a result of a Contest (as
defined below), provided that: (i) the Company shall provide the Executive with
an opinion from a nationally recognized accounting firm that there is
“substantial authority” for the Requested Position within the meaning of Code
Section 6662; and (ii) the general long term or senior unsecured corporate
credit rating of the Company or its successor is at least BBB- as rated by
Standard & Poors and Baa3 as rated by Moody’s Investor Services at the time the
Executive would be required to take a Requested Position or the Company places
in an escrow account or otherwise provides security reasonably requested by
Executive to ensure payment to the Executive of the indemnity amount that could
become due to the Executive pursuant to the following sentence.  The Company
shall indemnify the Executive for any tax, penalty and interest incurred by him
as a result of taking the Requested Position.  The amount for which the
Executive is indemnified under the preceding sentence (the “Indemnified Amount”)
shall be computed on an after-tax basis, taking into account any income, Excise
or other taxes, including interest and penalties.  The Executive shall keep the
Company informed of all developments in any audit with respect to a Requested
Position.  Upon payment of the Indemnified Amount, or (if the Indemnified Amount
is not yet payable) upon the Company’s written affirmation, in form and
substance reasonably satisfactory to the Executive, of the Company’s obligation
to indemnify the Executive with respect to the Requested Position, and provided
part (ii) of the first sentence of this Section 20(c) is satisfied at such time,
the Company shall be entitled, at its sole expense, to control the contest of
any disallowance or proposed disallowance of a Requested Position (a “Contest”),
and the Executive agrees to cooperate in connection with a Contest, including,
without limitation, executing powers of attorney and other documents at the
reasonable request of the Company.  The Indemnified Amount shall be payable
whenever an amount is payable to the Internal Revenue Service as a result of the
disallowance of a Requested Position.  Following payment by the Company of the
Indemnified Amount, if the Requested Position is sustained by the Internal
Revenue Service or the courts, the Company shall be entitled to any resulting
receipt of interest or refund of taxes, interest and penalties that were
properly attributable to the Indemnified Amount.  If a Requested Position is
sustained in whole or in part in a final resolution of a Contest, and if the
Indemnified Amount therefore exceeds the amount of taxes, penalties and interest
payable by the Executive as a result of the Requested Position (determined on an
after-tax basis after taking into account payments made pursuant to the
preceding sentence and this sentence), any such excess portion of the
Indemnified Amount shall be treated as a loan by the Company to the Executive,
which loan the Executive must repay to the Company together with interest at the
applicable federal rate under Code Section 7872(f)(2).

21.           Miscellaneous.

(a)           Binding Effect.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Executive, the Company and their
respective heirs, successors and assigns, except that the Executive may not
assign his rights or delegate his obligations hereunder without the prior
written consent of the Company.

14


--------------------------------------------------------------------------------


(b)           Notices.  All notices required to be given hereunder shall be in
writing and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile during
normal business hours or (iii) mailed by registered or certified mail (return
receipt requested and postage prepaid) to the following listed persons at the
addresses and facsimile numbers specified below, or to such other persons,
addresses or facsimile numbers as a party entitled to notice shall give, in the
manner hereinabove described, to the others entitled to notice:

(i)            If to the Company, to:

Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Attention:  Board of Directors, Lead Director and General Counsel
Facsimile No.:  303-846-6048

with a copy to:

Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
Attention: Ronald R. Levine, II
Facsimile No.:  303-893-1379

If to the Executive, to:

Dennis B. Mullen
c/o Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
E-mail:  dmullen@redrobin.com

with a copy to:

Roger C. Cohen, Esq.
Ballard Spahr Andrews & Ingersoll, LLP
Seventeenth Street Plaza Building,
1225 17th Street Suite 2300
Denver, Colorado 80202-5596
Facsimile No.:  303-296-3956

If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received. 
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.

15


--------------------------------------------------------------------------------


(c)           Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof

(d)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

(e)           Construction.  Each party has cooperated in the drafting and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.

(f)            Savings Clause.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

By:

/s/ Edward T. Harvey

 

 

Edward T. Harvey, Lead Director

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Dennis B. Mullen

 

 

 

 Dennis B. Mullen

 

17


--------------------------------------------------------------------------------